DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Newly submitted claims 58-61 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new claims are directed to a robotic surgical system and method for entering a carrying mode and then determining whether the surgical instrument is within a field of view of the image capture device. This is a distinct special technical feature not provided for in the originally presented invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 58-61 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 6-8, instances of “the user” and “the user’s head” lack antecedence, as this term has been removed from claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ruiz Morales et al (US Pub 2016/0249992 -previously cited).
Re claim 1: Ruiz Morales discloses a robotic surgical system, comprising: 
a robotic arm including a surgical instrument [0020; see the “robot arm”]; 
a patient image capture device configured to capture images of a surgical site [0020; see the telecamera 14 that records the operating field]; 
a console [0018; see the control console 12] including: a display for displaying the captured images of the surgical site [0026; see the display screen 22], an input handle configured to control movement of the robotic arm based on a scaling factor between the input handle and the robotic arm [0020, 0023, 0024; see the manipulators 17, 18 wherein each manipulator is able to control a desired robot arm, one of which is the arm with the telecamera 14; see that the manipulators are of the “reactive” type which means it has a weighted movement and tactile sensing, wherein the different weight applied is a ‘scaling factor’], and an input device configured to be actuated and to provide a signal based on the actuation for causing the robotic surgical system to enter or exit a camera reposition mode [0037, 0038, 0061; see the pressing of confirmation pedal 20 or pushbutton 31 and see the screen selection areas 29]; and 
a controller coupled to the robotic arm, the patient image capture device, and the console (Fig 1; see the controllers 24, 30), the controller including: a processor [Fig 1, 0051; see processors 24, 41, 45], and memory coupled to the processor and having instructions stored thereon that, when executed by the processor [0027, 0051; see the implied memory for storing instructions for the computerized system], cause the controller to: 
in response to the signal received based on actuation of the input device, cause the robotic surgical system to enter the camera reposition mode [0061; wherein the selection of suitable area 29 and pressing of pushbutton or pedal enables control of movement of the telecamera], and 
when the robotic surgical system is in the camera reposition mode, change the scaling factor between the handle and the robotic arm such that greater movement of the handle is needed to effect movement of the robotic arm [0020, 0023, 0041; wherein the telecamera 14 is an endoscopic camera which is manipulated within the patient body and which is manipulated with a reactive type robotic arm, such that when the endoscope encounters tissue or an object in its path, it transmits a signal to the input handle as a scaling factor; the operator is then required to move the input handle with greater movement/force to overcome the simulated tissue/object encounter; the scaling factor is changed when the system is in camera reposition mode, or when the operator desires to have the alternate control of the camera arm].
Re claims 2, 3: The input device includes a button on the input handle or a foot pedal [0037, 0061; see the pushbutton and confirmation pedal].
Re claims 4, 5: The memory has further instructions stored thereon that, when executed by the processor, cause the controller to:
enter the camera reposition mode in response to receiving a first signal based on a first actuation of the foot pedal being depressed [0061; wherein the pressing of pedal enables control of movement of the telecamera via a first signal], and
exit the camera reposition mode in response to receiving a second signal based on a second actuation of the foot pedal within a predetermined time of the receiving of the first signal, with the foot pedal being released [0037, 0061; see the pressing of foot pedal to control (i.e. enter/exit) the camera positioning mode].
Re claims 6, 7: A user image capture device configured to capture images of the user for tracking a motion of the user’s head [0046, Figs 1, 2; see the tracking system 21 that records spatially offset pictures of the surgeon’s eyes to determine gaze direction] and the memory has further instructions stored thereon that, when executed by the processor, cause the controller to:
detect the position of the user’s head from images of the user captured by the user image capture device [0046; see the determination of gaze which includes position of the user’s head determined from spatially offset pictures];
determine from the captured images of the user whether a left or right tilt of the user’s head has occurred [0046; see the gaze which indicates eye and head positioning (i.e. tilt)]]; and
in response to a determination that the tilt of the user’s head is a left tilt or a right tilt, cause the patient image capture device to correspondingly pan to the left or to the right [0061; see the movements of gaze displacing the viewing frame on the screen].
Re claim 10: The memory has further instructions stored thereon that, when executed by the processor, cause the controller to, when the robotic surgical system is in the camera reposition mode, provide at least one of a force feedback signal or a torque feedback signal to reduce an output movement by the surgical instrument corresponding to the signal received based on the actuation of the input handle to prevent manipulation of the input handle from moving the surgical instrument [0023, 0049; see the “reactive”/tactile interface which utilizes a force feedback signal or torque signal which may stop or limit the output movement].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ruiz Morales et al (US Pub 2016/0249992 -previously cited), as applied to claim 6, in view of Cleveland (US Pub 2014/0092268 -cited by applicant).
Re claim 8: Ruiz Morales discloses all features including tracking a user’s head but do not disclose a memory has further instructions stored thereon that, when executed by the processor, cause the controller to: detect the position of the user’s head from the captured images of the user; determine whether a roll of the user’s head has occurred; and in response to the determination of the roll of the user’s head, cause the patient image capture device to roll in a motion corresponding to the roll of the user’s head. However, Cleveland teaches of eye/head controls for camera pointing including a controller to: detect the position of the user’s head from the captured images of the user [0016, 0060; see the camera to obtain images of the user]; determine whether a roll of the user’s head has occurred [0051; see the “roll” spatial orientation fo the user]; and in response to the determination of the roll of the user’s head, cause the patient image capture device to roll in a motion corresponding to the roll of the user’s head [0055, 0060; see the camera control and processor to control actuator based on the tracking of the roll spatial orientation]. It would have been obvious to the skilled artisan to modify Ruiz Morales, to control the camera to roll as taught by Cleveland, in order to improve the manipulation of the camera based on user movement, which facilitates robotic control.

Response to Arguments
Applicant's arguments filed 9/21/22 have been fully considered but they are not persuasive. Applicant argues that Ruiz Morales discloses a command that disables movement of the robot arms when a gaze direction falls outside the screen, which is distinct from the claimed changing of the scaling factor between the input handle and the robotic arm such that greater movement of the input handle is needed to effect movement of the robotic arm. However, the Examiner finds that while Applicant is correct in that the disable command is not the same as the claimed changing of a scaling factor, the limitation is still met by other portions of the Ruiz Morales disclosure. Given broadest reasonable interpretation, the scaling factor corresponds to a signal from the force sensors on a given robotic arm to provide a weighting/force to the input handle which the operator grasps remotely. This occurs when the robotic arm and its instrument within the patient encounters tissue or an object and the force encountered by the instrument is simulated at the input handle. For example, when the arm with the endoscope encounters and object, the force felt by the instrument is simulated at the input handle such that greater movement of the input handle is needed to effect movement. The greater movement is intended to replicate a greater movement that would be necessary of the operator were manipulating the instrument directly.
The previous specification objections and 112b rejection are withdrawn due to amendments. New claims 58-61 are withdrawn as they are directed to a non-elected invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793